DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 7-14, with respect to the allowance of the current application have been fully considered but are not persuasive at this time.

Pertaining to the Applicant’s arguments, pgs. 8-9, regarding the limitations of “wherein the bottom pad includes a first bottom pad and a second bottom pad”:
The Examiner notes that as seen in the “Illustrated Pixel Cells and Memory” of the Office Action of August 18, 2020 and in page 9 of the Applicant’s arguments/remarks, there is a first bottom pad element “Bottom Pad 1” and a second bottom pad element “Bottom Pad 2”. The arguments state that the two bottom pads of the prior art are part of two separate capacitors stacked above each other, which the Examiner agrees and notes that no reasoning is presented as to how the claimed limitations distinguish from such structure. Particularly, claims 1 and 10 do not contain the limitations that the bottom pads are horizontally spaced, which does distinguish from the prior art’s teaching of vertically stacked.

Pertaining to the Applicant’s arguments, pgs. 8-9, regarding the limitations of “a plurality of capacitors between two pads”:


Claim 14 is indicated to contain allowable subject matter due to the newly amended limitations of “the first and second bottom pads are horizontally apart from each other” should the 112 issues be resolved.

All arguments directed to the same arguments as already addressed are responded in kind. 

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.


Claim Objections
4.	Claims 11, 13, and 15 are objected to because of the following informalities:

5.	Claim 11 recites in line 4 “adjust wiring layers” which should recite “adjacent wiring layers” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.
6.	Claim 13 recites “wherein first and second bottom pads” which should recite “wherein the first and second bottom pads” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

7.	Claim 15 recites “associated with a gate around the photodiode” which should recite “a gate of the gate group” for “full, clear, concise, and exact terms”, etc. as detailed in 37 CFR 1.71(a). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

9.	Claim 1 recites “the multiple wiring layer comprising at least two wiring layers electrically connected to the semiconductor substrate and at least one of the plurality of gates via a vertical contact”.
The quoted claim limitations requires “a vertical contact”, singular, to electrically connect the multiple wiring layer to both the semiconductor substrate and at least one of the plurality of gates; while it is clear from the Applicant’s specification, for example see Applicant’s [5] that “the multiple wiring layer including at least two wiring layers electrically connected to the semiconductor substrate and at least one of the plurality of gates” and see Applicant’s Fig. 1A that at least a vertical contact element Vc2 electrically connects the multiple wiring layer to the semiconductor substrate, the specification does not provide support for connection also to at least one of the plurality of gates by the same vertical contact element.
All claims depending on claim 1 incorporate the same issues.

10.	Claim 10 recites “a multiple wiring layer comprising at least two wiring layers on the pixel and electrically connected to the semiconductor substrate and at least one of the plurality of gates via a vertical contact”.
The quoted claim limitations requires “a vertical contact”, singular, to electrically connect the multiple wiring layer to both the semiconductor substrate and at least one of the plurality of gates; 
All claims depending on claim 10 incorporate the same issues.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 2, 4, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

12.	Claim 2 recites “wherein there is no wirings at a level where the bottom pad is arranged”. The current claim does not refer back to the “multiple wiring layer” of claim 1, and it is indefinite as to how the exclusion at a level where the bottom pad is arranged is with respect to any wirings of the device.
	See Applicant’s elected invention represented in Figs. 1A-D which shows a vertical wiring element Vc2 with a portion “at a level where the bottom pad is arranged” at a level of elements 122.
	For purposes of compact prosecution, it will be interpreted that the claimed limitations of discussion mean that there is no wiring layer of the multiple wiring layer at a level where the bottom pad is arranged.
Claim 4 recites “there is no wirings at a level where the first and second bottom pads are arranged”. The current claim does not refer back to the “multiple wiring layer” of claim 1, and it is indefinite as to how the exclusion at a level where the first and second bottom pads arranged is with respect to any wirings of the device.
See Applicant’s elected invention represented in Figs. 1A-D which shows a vertical wiring element Vc2 with a portion “at a level where the first and second bottom pads are arranged” at a level of elements 122.
	For purposes of compact prosecution, it will be interpreted that the claimed limitations of discussion mean that there is no wiring layer of the multiple wiring layer at a level where the two bottom pads are arranged.

14.	Claim 10 recites “wherein there is no wirings at a level where the bottom pad is arranged”. 
The current limitation does not refer back to the “multiple wiring layer” and it is indefinite as to how the exclusion at a level where the bottom pad is arranged is with respect to any wirings of the device.
See Applicant’s elected invention represented in Figs. 1A-D which shows a vertical wiring element Vc2 with a portion “at a level where the first and second bottom pads are arranged” at a level of elements 122.
	For purposes of compact prosecution, it will be interpreted that the claimed limitations of discussion mean that there is no wiring layer of the multiple wiring layer at a level where the bottom pad is arranged.
	All claims depending on claim 10 incorporate the same issues.

15.	Claim 14 recites “wherein, corresponding to the pixel area, the first and second bottom pads are horizontally apart from each other”. It is indefinite as to how the first and second bottom pads 
For purposes of compact prosecution, it will be interpreted that the “corresponding” relationship with the pixel area means that there is a vertical overlap with the pixel area – however, for clarity and consistency with the Applicant’s invention it is recommended for the limitations “corresponding to the pixel area” to be removed.
All claims depending on claim 14 incorporate the same issues.

Allowable Subject Matter
16.	Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Also see claim objections which must be addressed as required in 37 CFR 1.71(a) for “full, clear, concise, and exact terms”, etc.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

17.	Claim 14, insofar as the claim can be interpreted and understood despite the 112 issues, “a capacitor structure between a first wiring layer as a lowermost wiring layer of the multiple wiring layer and a second wiring layer on the first wiring layer, the capacitor structure comprising a bottom pad, a top pad, and a plurality of capacitors between the bottom pad and the top pad, wherein the bottom pad includes a first bottom pad and a second bottom pad, wherein, corresponding to the pixel area, the first 
	All claims depending on claim 14 incorporate the same allowable subject matter.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P/Examiner, Art Unit 2818     

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818